t c memo united_states tax_court ekfrain j and josefina xuncax petitioners v commissioner of internal revenue respondent docket no filed date respondent determined a deficiency for petitioners’ taxable_year based primarily on the disallowance of amounts claimed for cost_of_goods_sold and business_expenses on petitioners’ schedule c profit or loss from business held petitioners are liable for a deficiency as redetermined herein held further petitioners are liable for the sec_6662 i r c accuracy-related_penalty efrain j and josefina xuncax pro sese jonathan h sloat for respondent -- - memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure respondent also determined an accuracy-related_penalty of dollar_figure for pursuant to sec_6662 after a concession by respondent the issues for decision are whether petitioners are entitled to offset gross_profits reported on their schedule c profit or loss from business by claimed cost_of_goods_sold in an amount in excess of that allowed by respondent whether petitioners are entitled to schedule c business_expense deductions in excess of the amounts allowed by respondent and whether petitioners are liable for the sec_6662 accuracy-related_penalty additional adjustments made by respondent to petitioners’ exemptions itemized_deductions earned_income_credit and self- employment_tax are computational in nature and will be resolved by our holdings on the foregoing issues unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in los angeles california during petitioners operated a proprietorship under the name of ejx contractor ejx ejx was engaged in the business of sewing materials provided by a contracting manufacturer into a finished product all materials necessary to complete the items with the exception of thread were supplied by the manufacturer through such arrangements ejx was principally involved in the sewing of jeans and shorts ejx’s day-to-day operations during the year at issue were managed by miguel x mendez petitioners’ son on the schedule c attached to their federal_income_tax return petitioners reported gross_receipts from ejx of dollar_figure cost_of_goods_sold of dollar_figure and total expenses of dollar_figure accordingly ejx was reflected as having earned a net profit of dollar_figure such receipts and expenditures were computed using the cash_method_of_accounting as a result of the subsequent examination of petitioners’ return respondent issued a notice_of_deficiency making adjustments to the foregoing schedule c amounts respondent - - disallowed in full or in part amounts claimed by petitioners for cost_of_goods_sold and business_expense deductions as follows item amount claimed _on amount allowed per return notice_of_deficiency cost_of_goods_sold dollar_figure dollar_figure advertising big_number car truck big_number commissions depreciation big_number big_number insurance big_number legal professional big_number office expense big_number rent big_number big_number repairs big_number supplies big_number taxes license sec_803 travel big_number meals big_number utilities big_number wages big_number total dollar_figure dollar_figure ' petitioners’ return shows this figure as comprising dollar_figure for cost of labor and dollar_figure for other costs additionally since issuance of the notice_of_deficiency respondent has conceded that petitioners are entitled to deduct as a schedule c legal and professional expense dollar_figure paid for bookkeeping services the allowances described above were based upon invoices and receipts provided to respondent prior to trial and made a part of the record in this case at trial mr mendez spoke on behalf of his parents who apparently have minimal command of english hdhe testified that ejx’s business deteriorated shortly after the year at issue and closed in the fall of he also indicated that no business records were retained and conceded that petitioners could offer no further substantiation for their claimed costs and expenses in addition he explained that efforts to locate the bookkeeper who had prepared ejx’s business records as well as petitioners’ return had been unavailing in this connection the colloguy set forth below exemplifies mr mendez’s testimony on these matters the court now why don’t you tell the court anything you want to state in regard to your family’s tax problems the witness yeah the only thing i can say is that we had--we were in this business quite a long time and we were doing good since my dad went to--you know like he got sick and almost everything of the business it went down like you know no--there were no--there were my father not working so the business it was not good so what i can tell is that i wish i can have all the proofs we used to--we had for all the other years which is--you know we used to do good things you know keep the files but since we decide not to work with it anymore so we just--actually my dad--we don’t have no proofs we just we cannot come with that proof the only thing i can--the thing only i can say is that if we have some proof---we did our best to look for it we--even we went to our bookkeeper who used to take care of our business but unfortunately he’s not longer in that place so we couldn’t get some--you know like some proofs that we did you know the court who made out the income_tax return-- the witness that’s our bookkeeper aside from mr mendez’s testimony which we note was generally imprecise and difficult to follow the only evidence offered by petitioners at trial was a document dated date that stated i miguel x mendez and efrain j xuncax declare that although we don’t have any further proves of income_tax we affirm that in the year we approximately paid to employees in cash for their weekly labor we came to an agreement with our employees that by the end of the year they would receive from us a form_1099 with this purpose it gave them an opportunity to file their income_tax for the following year the amount that this employees received yearly was approximately ten thousands dollars however we don’t have much proves of these valuable documents therefore we have tried to locate our bookkeeper for further assistant but we apparently found out that he was no longer in the same business we write this testimony in the hope that this matter would be more explicable at the close of the trial the court indicated to petitioners that they would be afforded an opportunity to file a posttrial brief in support of their position petitioners have chosen not to do so opinion i burden_of_proof we begin with a threshold observation regarding burden_of_proof as a general_rule determinations by respondent are presumed correct and taxpayers bear the burden of proving otherwise rule a sec_7491 however may shift the burden to the commissioner in certain circumstances sec_7491 is applicable to court proceedings that arise in connection with examinations commencing after date and reads in pertinent part sec_7491 burden of proof’ a burden shifts where taxpayer produces credible_evidence --- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations ---paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews --- - c penalties ---notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title see also internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 regarding effective date although the record in this case does not reveal when the examination of petitioners’ return began respondent asserts that the burden is not placed on him under sec_7491 with respect to the income adjustments at issue and that respondent has met his burden of production under sec_7491 with respect to the penalties we agree as regards the adjustments to cost_of_goods_sold and business_expenses and as further explained below petitioners have failed to offer substantiation for and or maintain adequate_records concerning the disallowed amounts hence the prerequisites of sec_7491 for placing the burden on respondent as to these items have not been met see also 116_tc_438 blodgett v commissioner tcmemo_2001_147 h conf rept pincite 1998_3_cb_747 with respect to the accuracy-related_penalty the commissioner satisfies the sec_7491 burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not --- - introduce evidence regarding reasonable_cause substantial_authority or similar provisions higbee v commissioner supra pincite rather it is the taxpayer’s responsibility to raise those issues id because as will be more fully detailed infra respondent here has introduced sufficient evidence to render the sec_6662 penalty at least facially applicable the burden rests on petitioners to show their entitlement to an exception therefrom if adjustments to income computation of the income of a schedule c business takes into account both cost_of_goods_sold and other business_expenses cost_of_goods_sold is an offset subtracted from gross_receipts in determining gross_income sec_1_61-3 income_tax regs accordingly such costs are not treated as deductions and are not subject_to the limitations on deductions contained in sec_162 and sec_274 88_tc_654 however any amount claimed as cost_of_goods_sold must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 newman v commissioner tcmemo_2000_345 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs once the gross_income of a business has been calculated business_expense deductions are subtracted in determining net_income sec_162 allows a deduction for all the ordinary - and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business yet as with cost_of_goods_sold amounts deducted must be substantiated and records sufficient to establish such deductions must be maintained by the taxpayer sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense was incurred in at least the amount allowed 245_f2d_559 5th cir 85_tc_731 furthermore business_expenses described in sec_274 are subject_to rules of substantiation which supersede the doctrine_of cohan v commissioner supra 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses meal expenses and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of the persons entertained sec_274 applying the foregoing principles to the costs and expenditures reported on petitioners’ return we consider whether petitioners are entitled to amounts in excess of those allowed by respondent a cost_of_goods_sold petitioners claimed cost_of_goods_sold totaling dollar_figure of which dollar_figure was designated as cost of labor and dollar_figure was labeled as other costs in support of these amounts petitioners provided respondent with payroll invoices and with a collection of receipts and invoices that seem to relate primarily to purchases of thread respondent aggregated all of petitioners’ substantiated compensation-related expenses as deductible wages discussed further below and additionally allowed petitioners cost_of_goods_sold in the amount of dollar_figure half of the figure claimed since the receipts and invoices which supposedly substantiate petitioners’ other costs total only dollar_figure we conclude that they have failed to prove their entitlement to cost_of_goods_sold in excess of what already appears to be a generous allowance by respondent b wages expense on their schedule c petitioners designated dollar_figure as cost of labor and dollar_figure as wages expense these amounts add to a total of dollar_figure for compensation-related expenditures during examination petitioners provided payroll invoices and receipts for totaling dollar_figure respondent allowed as a deduction wages expense of dollar_figure again respondent would appear to have been generous furthermore to the extent that certain portions of mr mendez’s testimony and the written_statement offered by petitioners at trial can be interpreted to mean that additional cash payments were made to employees such representations are insufficient to support a further deduction first the record is entirely devoid of anything which could corroborate the self-serving averments that cash payments were in fact made during the year at issue second even if we were willing to accept that cash had been remitted the record provides no basis for a reasonable estimate of the deductible amount the oral testimony contains no numerical information whatsoever as to either the number or the amount of payments - - and the written_statement is both ambiguous and so blatantly conjectural as to be almost useless for estimation purposes the document states that ejx approximately paid to employees in cash and that the amount that this employees received yearly was approximately ten thousands dollars hence at minimum it is unclear whether to employees received dollar_figure each or whether to employees received dollar_figure in the aggregate if the former we are doubtful of the statement’s veracity wages and labor costs both as reported on the return and as substantiated total less than dollar_figure it thus seems highly unlikely that additional employee payments of dollar_figure to dollar_figure were made through less conventional channels and were mistakenly omitted from petitioners’ return on the other hand if the latter interpretation should hold sway we note that respondent’s generosity already allows for a deduction of more than dollar_figure beyond the substantiated amount thus under any interpretation petitioners’ assertions fall short of showing their entitlement to further wages expense deductions c rent rent expense of dollar_figure was claimed on petitioners’ schedule c the information provided to respondent on this item consisted of rental receipts for the rather than the taxable_year the invoice for december of shows monthly rent of dollar_figure respondent allowed rent expense for at a rate of dollar_figure per month for a total of dollar_figure having no basis upon which to conclude that greater amounts were paid we sustain respondent on this issue d payments due on account of violations the record contains documentation relating to amounts assessed by local state and federal agencies on account of various statutory and regulatory violations although it is not clear whether petitioners deducted these amounts on their return and if so under what classification of expense we assume that inclusion of the documents in the record is based on petitioners’ belief that they support a deduction at the outset we emphasize that sec_162 explicitly provides that no deduction shall be allowed for any fine or similar penalty paid to a government for the violation of any law accordingly to the extent that the aforementioned amounts are of a type within the purview of sec_162 as the majority would appear clearly to be payment thereof is nondeductible in any event however for the sake of completeness we deal briefly with additional reasons why the documentation offered fails to support increased deductions first the evidence includes bills from the los angeles police department for amounts imposed due to violations of sec_103 of the los angeles municipal code for excessive false alarms without the required alarm permit petitioners -- - were charged dollar_figure per occurrence for false alarms on february ’ may june and date the record also contains delinquent status notices dated november and date concerning the may and the august alarms respectively the bills and notices warn that operating an alarm system without a permit is a misdemeanor thus additional impediments beyond sec_162 are present on these facts the delinquency notices call into question whether at least some of the charges were paid in so as to be deductible by a cash_basis enterprise in that year second petitioners provided a garment penalty assessment order from the state of california department of industrial relations division of labor standards enforcement fora violation of section of the california labor code cal lab code sec west supp the assessment was issued on date and the stated grounds involve a failure to maintain accurate records however the evidence also includes a letter from the agency dated date stating that the penalty had not been paid as of that date petitioners therefore are entitled to no deduction in although the pertinent stipulation references date as the date of the alarm the bill specifies an alarm date of the minor discrepancy is immaterial for our purposes -- - third the record contains a citation and notification of penalty from the state of california department of industrial relations division of occupational safety and health for violations of the california labor code in this notice of date the agency cites multiple deficiencies in the brjx facility and working environment yet the record is again devoid of any proof of payment given that another state assessment issued the same date and discussed above remained unpaid in we are unwilling to assume that this penalty was paid during petitioners have not substantiated an expenditure fourth the evidence includes an agreement between ejx and the u s department of labor settling alleged violations of the fair labor standards act therein the bjx agreed to pay back wages of dollar_figure additionally copies of receipts reflecting payments to the department of labor totaling dollar_figure have been made a part of the record nonetheless even if this settlement is more appropriately viewed as a deductible wages expense rather than a nondeductible penalty no further deduction is in order here once again respondent’s allowance for wages is large enough to cover this additional_amount ek license petitioners claimed on their schedule c dollar_figure for taxes and licenses respondent disallowed this expense in full however the record contains a garment manufacturing license fee invoice from the county of los angeles for dollar_figure the invoice recites that unless payment is received before date legal proceedings will be instituted handwritten on the invoice is pagado con check which mr mendez testified he wrote to signify that the fee was paid_by check given this notation and the logical appeal of mr mendez’s testimony that the business would not have been able to continue without the license we are satisfied that ejx did in fact remit the referenced fee in petitioners are entitled to a deduction for licenses in the amount of dollar_figure f advertising petitioners’ schedule c reflects a deduction for advertising of dollar_figure all of which was disallowed by respondent the sole item in the record which would appear to be traceable to an advertising expenditure 1s an invoice from rick swinger photography for studio fashion photography with model and roles color film shot the balance due is shown as dollar_figure nonetheless there are again two barriers to permitting a deduction based upon this document first as with many of the invoices previously mentioned the record is barren of any evidence of actual payment not even a notation on the bill exists to give rise to an inference in petitioners’ favor -- - second the invoice is made out to karat gold jean co when questioned about this document at trial mr mendez explained the witness this---there were a man came to my shop and asked me if i could sew his garment and somehow he start talking about you know our business to start because sewing was to--it was no good anymore so we tried to do like partnership or so like i was wanting to sew the clothes that he--our products to start our own business and we were going to call it karat gold jeans or so but we never get to that mr sloat so whose business--was that a partnership between you and this other person the witness yes because this testimony would seem to confirm that the photography charges were incurred by a business_entity other than kjx namely a partnership between petitioners’ son and an unidentified man we must conclude that the amount cannot be deducted on petitioners’ schedule c g legal and professional services as previously indicated respondent has conceded that petitioners are entitled to include on their schedule c dollar_figure for legal and professional services this position is based upon an invoice and receipt reflecting payment for bookkeeping services we accept respondent’s concession h other expenses with respect to the remaining expenses claimed on petitioners’ schedule c and disallowed by respondent we hold that petitioners have failed to substantiate these deductions the only other evidence in the record consists of miscellaneous receipts many of which provide no information regarding the subject of the underlying transaction or the parties thereto many others are from restaurants eg mcdonald’s taco bell sizzler gas stations and grocery stores a significant portion are obviously for nondeductible personal expenditures moreover to the extent that they might relate to the claimed travel meal and vehicle expenses the receipts fall far short of the strict substantiation requirements of sec_274 we sustain respondent’s position as to all remaining expenses not previously addressed itil accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax - - negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard case law similarly states that ‘ negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘ negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement is declared by sec_6662 d to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which --- - relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there existed a reasonable basis for the taxpayer’s treatment of the item see sec_6662 b an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 b income_tax regs furthermore reliance upon the advice of an expert tax preparer may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 a penalty see id see also freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered see freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum that the preparer was supplied with correct information and the incorrect return was a result of the preparer’s error see eg westbrook v commissioner f 3d - 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 garcia v commissioner tcmemo_1998_203 affd without published opinion 190_f3d_538 5th cir the notice_of_deficiency issued to petitioners asserted applicability of the sec_6662 penalty on account of both negligence and or substantial_understatement the notice also referenced substantial_valuation_overstatement as an additional alternative ground see sec_6662 but since valuation was not a focus of this case we disregard the apparent boilerplate reference based upon our holdings above the evidence has now established that petitioners understated their taxes by more than the greater of dollar_figure or percent of the tax required to be shown in addition we observe that there exists no substantial_authority for deduction of unsubstantiated expenses and that petitioners’ return disclosed no facts related to their claimed expenses accordingly respondent has satisfied the burden of production under sec_7491 with respect to the sec_6662 penalty for substantial_understatement we also note for the sake of completeness that petitioners’ demonstrated - - failure to keep adegquate records and properly substantiate would be sufficient to sustain respondent’s burden for a negligence- based imposition as well furthermore petitioners have failed to prove their entitlement to relief under the sec_6664 exception an absence of records due to loss or destruction cannot standing alone establish that petitioners’ deductions were founded on reasonable_cause and good_faith when made in addition the explanation offered for why petitioners retained no records from ejx can only be described as vague at best the role of their alleged return preparer who we note did not sign the return is also less than clear more importantly there has been no showing that the return preparer was provided with accurate information such that any errors are attributable to him and not to petitioners we hold that petitioners are liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
